

116 HR 2395 IH: To authorize the President to award the Purple Heart to Louis Boria, Jr., for injuries incurred during World War II and the Korean War while a member of the Marine Corps.
U.S. House of Representatives
2019-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



V116th CONGRESS1st SessionH. R. 2395IN THE HOUSE OF REPRESENTATIVESApril 29, 2019Mr. Soto introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo authorize the President to award the Purple Heart to Louis Boria, Jr., for injuries incurred
			 during World War II and the Korean War while a member of the Marine Corps.
	
		1.Authorization to award the Purple Heart to Louis Boria, Jr., for injuries incurred during World War
 II and the Korean War while a member of the Marine CorpsNotwithstanding the criteria in section 1 of Executive Order 11016, the President is authorized to award the Purple Heart to Louis Boria, Jr., for injuries incurred during World War II and the Korean War while a member of the Marine Corps.
		